Melton, Justice.
Segundo Delanoval appeals his conviction for felony murder, aggravated assault, and possession of a knife during the commission of a felony, contending that the evidence was insufficient to support the verdict.1 For the reasons set forth below, we affirm the conviction.
Viewed in the light most favorable to the verdict, the record shows that, on October 23, 1999, Robert Williams, who lived in the same rooming house as Delanoval, started to loudly argue with his girlfriend, Corina Barber, and her mother, Anqunette Barber. Del-anoval, who was Anqunette Barber’s boyfriend, entered the room where the argument was occurring, stepped between Williams and Anqunette Barber, and shouted at them to stop arguing. Williams told Delanoval to leave his room, but Delanoval remained and cursed at Williams. Williams then slapped Delanoval, and their confrontation moved into the hallway. During a heated exchange of words, Delanoval re-entered his room, took a serrated knife from a drawer, walked back into the hallway, and stabbed Williams in the chest, thereby puncturing his heart. Delanoval then ran away from the boarding house with the knife in his hand, and he was apprehended approximately two months later in a homeless shelter. At the time of his arrest, Delanoval admitted to the stabbing.
*37Decided November 21, 2005.
Carl P. Greenberg, for appellant.
Paul L. Howard, Jr., District Attorney, Bettieanne C. Hart, Marc A. Mallon, Assistant District Attorneys, Thurbert E. Baker, Attorney General, Vonnetta L. Benjamin, Assistant Attorney General, for appellee.
This evidence was sufficient to support Delanoval’s conviction. See Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). Although Delanoval argues that he acted in self-defense, the jury was authorized to disbelieve his testimony in favor of the testimony of the State’s witnesses. See, e.g., Mickens v. State, 277 Ga. 627, 629 (593 SE2d 350) (2004).

Judgment affirmed.


All the Justices concur.


 Delanoval was indicted on April 25, 2000 for the crimes of malice murder, felony murder, aggravated assault, and possession of a knife during the commission of a felony. Following a jury trial, Delanoval was convicted for felony murder, aggravated assault, and possession of a knife during the commission of a felony on March 15,2002, and he was sentenced to life imprisonment for felony murder, with a consecutive five years for possession of a knife during the commission of a felony. Delanoval’s motion for new trial was denied on July 14,2004, and his notice of appeal was filed on July 21,2004. His appeal, docketed in this Court on August 8,2005, was submitted for decision on the briefs.